UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-1422



ARASH SHAHNEGAR AGHDAM,

                                                         Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                         Respondent.


                              No. 03-2256


ARASH SHAHNEGAR AGHDAM,

                                                         Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                         Respondent.



On Petitions for Review of an Order of the Board of Immigration
Appeals. (A70-310-715)


Submitted:   April 30, 2004                 Decided:   June 10, 2004


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Petitions denied by unpublished per curiam opinion.


Parastoo Golesorkhi-Zahedi, Vienna, Virginia, for Petitioner.
Peter D. Keisler, Assistant Attorney General, Donald E. Keener,
Deputy Director, Alison R. Drucker, Office of Immigration
Litigation, Civil Division, DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           In   these   consolidated     petitions   for     review,     Arash

Shahnegar Aghdam petitions this court for review of two decisions

of the Board of Immigration Appeals (Board).               In No. 03-1422,

Aghdam, a native and citizen of Iran, seeks review of a decision of

the immigration judge, affirmed without opinion by the Board

pursuant to 8 C.F.R. § 1003.1(e)(4) (2003).          The decision denied

Aghdam’s request for cancellation of removal, as well as his

application for asylum relief and withholding of removal.

           Aghdam   first   challenges    the   Board’s     use   of   summary

affirmance procedures in reviewing his appeal.            We have recently

upheld a similar challenge where the Board has elected not to issue

a separate opinion.     See Blanco de Belbruno v. Ashcroft, 362 F.3d

272, 282 (4th Cir. 2004) (upholding the Board’s use of the summary

affirmance procedure set forth at 8 C.F.R. § 1003.1(a)(7)(2003)).

We find that reasoning applicable here, and conclude that this

claim lacks merit.

           Aghdam challenges the immigration judge’s determination

that he failed to establish his eligibility for asylum.            To obtain

reversal of such a determination, the alien “must show that the

evidence   he   presented   was   so   compelling    that    no   reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                    We have




                                  - 3 -
reviewed the evidence of record and conclude that Aghdam fails to

show that the evidence compels a contrary result.

            Aghdam next disputes the finding of the immigration judge

that he failed to qualify for cancellation of removal because he

did not establish that his removal would result in “exceptional and

extremely unusual hardship” to his mother, a lawful permanent

resident of the United States.       See 8 U.S.C. § 1229b(b)(1)(D)

(2000).    Because the immigration judge’s hardship determination is

discretionary in nature, we lack jurisdiction to consider this

claim. See 8 U.S.C. § 1252(a)(2)(B)(i) (2000); Mendez-Moranchel v.

Ashcroft, 338 F.3d 176, 179 (3d Cir. 2003); Romero-Torres v.

Ashcroft, 327 F.3d 887, 888 (9th Cir. 2003).

            In No. 03-2256, Aghdam challenges the Board’s denial of

his motion to reopen and reconsider.     This court’s review of the

denial of such motions is extremely deferential, and the decision

will not be reversed absent abuse of discretion.     Stewart v. INS,

181 F.3d 587, 595 (4th Cir. 1999).    We conclude that the Board did

not abuse its discretion in ruling that Aghdam was ineligible for

an adjustment of status, in view of his failure to timely depart.

See 8 U.S.C. § 1229c(d) (2000).

            Accordingly, we deny the petitions for review in these

appeals.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.


                                                    PETITIONS DENIED